  Case 15-14474          Doc 89       Filed 12/05/19 Entered 12/05/19 10:31:30                    Desc Main
                                         Document Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 15-14474
         TANYA N TRUSS

                      Debtor(s)



         CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

        Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/23/2015.

         2) The plan was confirmed on 09/15/2015.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/02/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/12/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,325.00.

         10) Amount of unsecured claims discharged without payment: $41,728.07.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 15-14474            Doc 89      Filed 12/05/19 Entered 12/05/19 10:31:30                             Desc Main
                                         Document Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $7,786.25
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                   $7,786.25



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $342.49
     Other                                                                             $23.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                               $4,366.01

Attorney fees paid and disclosed by debtor:                               $0.00



Scheduled Creditors:
Creditor                                                Claim         Claim            Claim        Principal        Int.
Name                                    Class         Scheduled      Asserted         Allowed         Paid           Paid
AT&T SERVICES INC                   Unsecured             2,375.00       2,375.54        2,375.54         237.55            0.00
BRIDGEVIEW AUTO SALES               Unsecured               665.00            NA              NA            0.00            0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured             8,990.00       8,371.80        8,371.80         837.18            0.00
COMMONWEALTH EDISON                 Unsecured             6,844.00       9,228.06        9,228.06         922.81            0.00
ECMC                                Unsecured             5,519.00            NA              NA            0.00            0.00
IL DEPT OF REVENUE                  Unsecured                  NA            0.00            0.00           0.00            0.00
ILLINOIS BELL TELEPHONE CO          Unsecured               801.00            NA              NA            0.00            0.00
INTERNAL REVENUE SERVICE            Priority                   NA            0.00            0.00           0.00            0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured               662.00            NA              NA            0.00            0.00
PROGRESSIVE PALOVERDE INSURAN       Unsecured             2,328.00            NA              NA            0.00            0.00
QUANTUM3 GROUP LLC                  Unsecured               651.00            NA              NA            0.00            0.00
UNITED STUDENT AID FUNDS INC        Unsecured             1,829.00       3,487.80        3,487.80         348.78            0.00
UNITED STUDENT AID FUNDS INC        Unsecured             9,825.00       7,267.06        7,267.06         726.71            0.00
US DEPT OF EDUCATION                Unsecured             1,388.00       1,942.49        1,942.49         194.25            0.00
US DEPT OF EDUCATION                Unsecured                  NA        1,529.56        1,529.56         152.96            0.00
WEINSTEIN & RILEY PS                Unsecured               320.00            NA              NA            0.00            0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-14474           Doc 89        Filed 12/05/19 Entered 12/05/19 10:31:30                      Desc Main
                                           Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                               $0.00                $0.00              $0.00
        Mortgage Arrearage                                             $0.00                $0.00              $0.00
        Debt Secured by Vehicle                                        $0.00                $0.00              $0.00
        All Other Secured                                              $0.00                $0.00              $0.00
 TOTAL SECURED:                                                        $0.00                $0.00              $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00              $0.00
         Domestic Support Ongoing                                      $0.00                $0.00              $0.00
         All Other Priority                                            $0.00                $0.00              $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                     $34,202.31            $3,420.24               $0.00



 Disbursements:

          Expenses of Administration                                     $4,366.01
          Disbursements to Creditors                                     $3,420.24

 TOTAL DISBURSEMENTS :                                                                                   $7,786.25



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/05/2019                                  By: /s/ Tom Vaughn
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
